Exhibit 10.2.1

Cost Plus, Inc.

200 Fourth Street

Oakland, California 94607

tel 510 893 7300

fax 510 893 3681

www.costplusworldmarket.com

LOGO [g93233img_1.jpg]

Friday, December 03, 2004

Mr. Jeff Kaspar

Deputy Port Director

2201 W. Washington Street

P.O. Box 2094

Stockton, CA 95201

 

  Re: Letter of Intent

Dear Jeff:

It was good to meet with you and discuss our mutual long term strategies. Per
our agreement, this letter serves as a Letter of Intent on behalf of Cost Plus,
Inc.

Cost Plus would like to revise our existing lease to extend for five years
through November 2009 with a thirty-six (36) month (November 2007) option to
give 90 day notice to terminate the lease or alternatively Cost Plus will have
the option in November 2007 to convert the lease to a month to month.

Please contact myself or Steve Knight with any questions you may have.

Regards,

 

    Accepted: /s/ Judy Soares     /s/ Richard Aschieris Judy Soares     Richard
Aschieris, Port Director

 

Cc: Steve Knight

     John Luttrell



--------------------------------------------------------------------------------

PORT OF STOCKTON

 

Phone: (209) 946-0246   LOGO [g93233img_2.jpg]   Fax: (209) 465-7244

December 9, 2004

Ms. Judy Soares

Cost Plus, Inc.

200 Fourth Street

Oakland, California 94607

 

Re: Letter of Intent, Cost Plus Lease Extension

Dear Ms. Soares:

The Port of Stockton is in receipt of your December 3, 2004 letter of intent to
extent your lease. The Port is in agreement with your terms with the following
exception:

The Port would like to ensure that the term will extend through December 31,
2009 as opposed to November 2009. Cost Plus will have an option to give 90 day
notice to terminate the lease, or convert the lease to a month-to-month
agreement on December 1, 2007.

If you are in agreement with this amendment, please sign and return one copy of
this letter. Your lease will be amended as stated. We appreciate your business
and look forward to continuing our partnership for many years to come.

 

Sincerely,

    Accepted, /s/ Jeff Kaspar     /s/ John Luttrell

Jeff Kaspar

Deputy Port Director

Properties and Environmental

    John Luttrell, CFO

Post Office Box 2069 • Stockton, CA • _______ • E-mail:
portmail@stocktonport.com

Administration Office: 2201 West Washington Street • Stockton, CA • 95203 • Web
Page: www.portofstockton.com